DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 12/7/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited document was not attached.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Thornton on February 9, 2021.  The application has been amended as follows:
In claim 1, line 7, -comprising individually manipulatable markers- has been inserted after “marking assembly”. 
In claim 10, line 2, -comprising the individually manipulatable markers- has been inserted after “applicators”.
In claim 13, line 11, “cause” has been replaced with -manipulate-.
In claim 20, line 7, “means for applying” has been replaced with -a marker; and means for adjusting the marker to apply-.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “a surgical instrument, comprising: an end effector, comprising: a first jaw; a second jaw movable relative to the first jaw to grasp tissue therebetween; and a tissue-treatment mechanism configured to apply a tissue treatment to tissue grasped between the first jaw and the second jaw; and a marking assembly comprising individually manipulatable markers configured to apply a predetermined distinct marking to the tissue unique to each tissue treatment application, wherein the predetermined distinct marking distinguishes the tissue treatment application from other tissue treatment applications” in the context of the claim as a whole. 
The most pertinent prior art references of record are U.S. 2016/0262827 and U.S. 2002/0165541, which both teach instruments having several of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “marking assembly” (and “control circuit”), along with the corresponding “marker” and “means for adjusting the marker”.  Examiner asserts that no other pertinent prior art references were found that would overcome these deficiencies.  Therefore, 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794